Title: To James Madison from Jonas Humbert Jr., 22 January 1813
From: Humbert, Jonas, Jr.
To: Madison, James


Sir
New York Jany 22d. 1813.
Impelled by a sence of Duty I owe to myself, and wishing to be informed from yourself of the rectitude of my conduct, while doing Duty on the Fortress on Ellis’s Island relative to my takeing away therefrom a quantity of Wood, that has caused the then General Armstrong to Issue an Order causeing the stopage of My pay for One Month and an Half, Amounting to about $73. inclusive of Rations Servants wages etc. whatever Wood other Officers of the same Regiment took I do not hold myself accountable for, consequently the Issueing a General Order to stop the Pay of all the Officers without discrimination, and from report only I think to be both arbitrary and unjust the A. D. Q. M. General reported to the General 70 Chords on Bedlous Island left by the Detachment when according to his own Measurement he made it 88 Chords, luckily Capt Crane happened to be with him and gave his Certificate to the fact othe[r]wise the Regiment would have been Saddled with 18 Chords more than what I conceive to be the unjust pretentions of the General, However by your decision I am willing to abide; the Regulations says that Each 2d Lieutenant (the capacity that I had the Honor of serving in) shall have 1⅓ Chords per Month for the Winter Establishment, Therefore I was entitled to 4 Chords provided the 3 Months I served was all in the Winter Establishment but 15 Days is to be deducted therefrom that is included in the Summe⟨r⟩ establishment Makeing it something less. The Officers on Ellis’s Island not being all in affluent circumstances, (of which unfortunately I have to include Myself in that Number) agreed instead of Burning Wood in Eight Fire Places (the Quantity they were intitled to) to Burn it only in two and put up with a little inconvenience hopeing to enjoy the Benefit from saveing their Fuel, as they were almost all precluded the Benefit of carrying on their Business, and a hard winter likely to sett in they considered this mode of conduct the wiseest [sic] they could adopt, and in the Winter Season people generally think themselves well off if they can make both ends meet in the Spring, I Sir, had a peculiar task to perform, being a Baker, and my custom entirely depended on a Daily supply, must either Resign my Commission, or Sacrafice my three Month Business in a great Measure, as it is but illy Done by another, this being the first call of my Country on me for my services, what was to be done? I must ignomeniously Resign or make the sacrafice. I sir, unhessitatingly choosed the latter altho’ having a Wife and four Small Children to Maintain, you sir, will easily percieve that I could not support Myself as an Officer and render the necessary comfort to My Family, and be enabled to save any of my Wages, Therefore Sir, I thoug[h]t Myself at least entitled to all that the Regulations allowed. And not knowing that they were subject to alterations as it related [to] the Malitia, I have presumed to take away from Ellis’s Island 10½ loads of Wood being my share as equalized by the arrangement, (the Captns, & Majors being equalized With the Lieu[t]enants) for this my pay has been stopped! The General allowed one Months Wood to be taken away, from what authority I know not, but if I was entitled on any principle to take away one months Wood I thought I was entitled to the Ballance after deducting what I Burnt, to you Sir, I have made this appeal not as the Slave of a Foreign Despott appealing for Favor but as an American Citizen appealing to an enlightened Head for Justice and no More, Permit, me Sir here to observe that the Eleventh Regiment did more Duty than both of the others put together nay, the Garrisson on Ellis’s Island performed more Duty than the 2d. Regiment altogether as their Garrisson was contigious to their Homes and ours at a Distance, we sir had to pay upwards of $20 Dollars for Water that was found there in abundance, and Sir the expence of Bargemen Amounted to for Ellis’s Island alone to $180. together with hireing Pettiauguas to transport the Men in Boisterous Weather amounted almost to a total of $300, and after undergoing all these difficulties to Carp at officers for takeing what the regulations says they are entitled to is I think a stigma on the Government. The above expences the 2d. & 9th Regiments were totally exempt from, and not one Private that was on Guard more than ten Days During the whole 3 Month, when the Privates of the Eleventh Regiments were on guard generally speaking more than four times ten Days, Permit me Sir, to inform you that at a general Meeting of the Officers a Motion was made that a Dinner should be given to Genl. Armstrong by the Brigade, and that the other two Regiments suggested the Propriety of makeing it a Brigade expence the Officers of 11th Regt conside[r]ing that those Regiments had been stationed in town and at no expence could very easily afford to pay for a Dinner provided the Eleventh Regiment Paid one third, they having also almost two Officers to their one the assessments on them would be very light, and theirs very heavy, and that the General had reviewed those Regiments but had not paid us that compliment to say the least of it, if it was not his Duty, they further considered that they could not offer Public testamonials to a Man that they conceived had not done his Duty not having once reviewed them, he having twice mad[e] the appointment and after making every preparation they were as many times deceved and Therefore they unanimously rejected the proposition and I believe this has caused the Generals Ire! and that being the case I have no cause of regret in having voted in the negative. To you Sir without any other acquaintance than your Public acts give me leave to tender My hearty congratulations for your complete success in triumphing over Clintonian Duplicity and inordinate ambition, I have nothing further to communicate but that I require your early attention to this subject as I think the Commander in Chief will be willing to do that Justice that I think is withheld from me. I do not ask for your interference for reward but for my pay as I have sacraficed $500, for that I have not yet obtained, I sir would just inform you that, I have a Father that sacrafised his all in promoting your elevation it was his Pen under the signature of Diodoros Siculus that laid Cheetham Prostrate those Numbers you well know and for the writing them his reward from Clintonians, was dismissal from Office, an Office that neated him about 1400 Dollars per year, and supported him and a numerous Family, at a time when he was Sick and the last shilling expended, and no means of obtaining any support for his Family those Myrmydons of Clinton turned him out of Office after trying to seduce him by offering to retain him if he would leave off Writing, he refused and I have informed you of the result, for him if you could appoint or procure him an appointment I only ask and save him from ultimate distress. If I found an Enemy in as much difficulties I think I would at least alleviate them and how much more ought to be done for one that has sacrafised his all, he would have come to Washington but the state of his Finances are such that he is totally disenabled. Altho’ it is a circumstance truly to be deplored in this Country but Nevertheless it is the case if he was rich and only had the cupidity to ask an office he would inevitably by some means or other obtain it, how these things get the upper hand of a Republic I cannot Divine Witness Peter A. Schenck worth a Million of Dollars at least, but I suppose is as poor as any body in pretence when wanting an office & D Gelston Genl. Bailey & Sam. Osgood all Clintonians but never mind they are Rich one would suppose that when men gets rich by an Office they would be satisfied but the more they get the more they want and the poor Patriot must live on what he has done and if that will not suffice why he must turn Cammelion. Thes[e] observations I have made to you as Freely as I would to one of my acquaintances leaving you to decide on their thruth [sic] or Falsity. Yours with Due Defference but not Flattery
Jonas Humbert Junr
N.B An European Despott would Answer this Epistle by silence of the Halter
To James Madison President of the United States of America Free Sovereign & Independant may she remain so as long as she shall continue to Deserve it and no longer for what is it to the t[r]ue lover of Liberty what Name is given to the soil. The enjoyment of Civil Liberty constitutes the Glory of Man and without its genial influen[ce] sways our Rulers its is only a Name like wearing Baubles to sett of[f] Prostitution the sight of wich only serves to put him in Mind of his Degredation
J. H.
